DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Rejection
Claims 23-40 are pending.  Claim 23 is independent.  Claims 1-22 are cancelled.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 29, limitations within the parenthesis are unclear and indefinite.  Examiner suggests using a comma instead.  Regarding claim 35, claim language including the word “like” is unclear and indefinite as it is ambiguous as to what is included or excluded from such language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-28, 30-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pegelow et al. (US 7,375,070 B2).
Pegelow et al. (US 7,375,070 B2) teach a dish wash detergent composition (see col.23,ln.1) comprising: a) particles comprising a source of organic peroxyacids (see col.43,ln.40-67), said particles having a time required to release 50% of the organic peroxyacids at 20°C which is below 100 seconds is taught in col.66, and claim 29 
Pegelow et al. teach b) particles comprising a bleach catalyst (see col.45,ln.30).
Pegelow et al. c) particles comprising i) a core comprising an enzyme (see col.48,ln.26) which is a protease or amylase enzyme, (col.17,ln.3) surrounded by ii) a delayed-release coating (see col.5,ln.45-50) such that the particles have a time required to release 50% of the enzyme activity at 20°C which is at least 100 seconds; (see col.62,ln.1-10) and limitation to wherein the delayed-release coating comprises a hydrophobic substance selected from lipids, mono-, di- and triglycerides, palm oil, beeswax, jojoba oil, carnauba wax, polyesters, polyester block copolymers and polycaprolactoneis taught in  col.5,ln.5-15 teaching the same hydrophobic materials encompassing claim 30).
The bleach catalyst in col.45 encompasses the claims 24-25, wherein the bleach catalyst is an organic bleach catalyst, a non-metal bleach catalyst or a catalytic metal complex. See also col.16, ln.60 wherein the enzyme is sensitive to the bleach catalyst. 
The teachings in col.45 encompasses the claim 28 wherein the bleach catalyst is organic and is selected among iminium cations and polyions; iminium zwitterions; modified amines; modified amine oxides; N-sulphonyl imines; N-phosphonyl imines; N-acyl imines; thiadiazole dioxides; perfluoroimines; and cyclic sugar ketones. 
Regarding claim 31 Pegelow et al. teaches that the delayed-release coating comprises titanium dioxide (col.64,ln.34 and 45). Regarding claim 32 Pegelow et al. col.57 teaches gelatin, starch, lipid and/or glucose substrates incorporated into the 
Claim 33 requiring both the protease and amylase release is taught in claim 34 and col.16,ln.60-col.17,ln.10.  Pegelow et al. teach one of ordinary skill to portion detergent compositions in this way to have advantageous properties in the release of the detergent composition into the particular liquor. See col.62,ln.60-65.  Limitation to a time required to release 50% of the enzyme activity at 20°C which is at least 100 seconds as is required by claims 23, 33, 38-40 is met by the art teaching the same enzyme core  particles coated with the same delayed release coating materials as claimed in the same automatic dishwashing composition which dissolves at least partially within a few seconds up to 5 min which time frame encompasses the claim language to at least 100 seconds—under precisely defined conditions in the wash liquor and thus brings the coated contents, i.e. the cleaning material or a plurality of materials, into the liquor.  See col.62,ln.1-10.  
The enzymes described in col.46,ln.10-57 encompass the protease and amylases of claims 34-36.  Specifically see col.46,ln.18 teaching ALCALASE serine protease.  See the col.46,ln.17 teaching the subtilisin Carlsberg Bacillus alkaline protease.  And Bacillus alpha amylase is taught in col.46,ln.35.  
Col.54,ln.60-65 describes claim 37 wherein the enzyme- containing particles (c) further comprise an additional top coating selected from the group consisting of polyethylene glycol, polyvinyl alcohol and hydroxypropyl methyl cellulose. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed limitation to a time required to release 50% of the enzyme activity at 20°C which is at least 100 seconds because Pegelow et al. teaches the same particulate automatic dishwashing composition comprising an enzyme core coated with the same delayed release coating materials as claimed which dissolves at least partially within a few seconds up to 5 min in general, which time frame encompasses the claim language to at least 100 seconds—under precisely defined conditions in the wash liquor and thus brings the coated enzymes in the cleaning detergent, into the wash liquor of an automatic dishwasher.  See col.62,ln.1-10.  Furthermore, one of ordinary skill would expect the same materials within the same dishwashing composition to exhibit the similar properties of time to release as claimed since they are the same materials being used in the same manner as in the prior art teaching the same ingredients in a similar particulate automatic dishwashing detergent.  
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pegelow et al. (US 7,375,070 B2) as applied to claims 23-28, 30-40 above, and further in view of Miracle (WO2007/001262).
	Pegelow et al. (US 7,375,070 B2) is relied upon as set forth above.  However, Pegelow et al. does not explicitly draw out the claimed bleach catalyst of claim 29.  

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bleach catalyst in the particulate composition of Pegelow et al. with the claimed bleach catalyst of claim 29 as explicitly taught by Miracle et al. since organic catalysts have improved enzyme compatibility.  One of ordinary skill is motivated to combine the teachings of Pegelow et al. with Miracle et al. since both are in the analogous art of cleaning with coated enzymes and bleach catalysts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761